Title: From George Washington to the Commissioners for the District of Columbia, 1 December 1791
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen,
Philadelphia Decr 1st 1791.

I receive with real mortification the account of the demolition of Mr Carrolls house by Major L’Enfant, against his consent, and without authority from yourselves or any other person: for you have done me but justice in ass⟨erting that⟩ he had no such authority from me. My letter of the 28th Ulto to Mr Carroll of Duddington will prove this.
I now enclose you the copy of one to Majr L’Enfant, in which you will see what I say to him on this subject.
You are as sensible as I am of his value to us. But this has it’s limits, and there is a point beyond which he might be overvalued. If he is saved from the notice of the law on the present occasion, I would chuse he shd owe it entirely to yourselves, and that he be made sensible that there will be no interference from me on his behalf.
The enclosed for Mr Carroll of Duddington you may either deliver or destroy as it shall seem best to you. With very great esteem & regard I remain, gentn Yr. Most Obedt Hble Servt

Go: Washington

